Citation Nr: 1540781	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  13-27 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for the cause of the Veteran's death.
 
2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from October 1970 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  


FINDINGS OF FACT

1.  In an unappealed December 2010 rating decision, the RO denied service connection for the cause of the Veteran's death, finding that the Veteran did not have active service.

2.  The evidence received since the December 2010 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for the cause of the Veteran's death.
 
3.  The Veteran's death certificate shows that the immediate cause of death was pneumonia with hypoxia due to amyotrophic lateral sclerosis (ALS).
 
4.  At the time of the Veteran's death, he was service-connected for ALS, evaluated at 50 percent; right upper extremity weakness, evaluated at 30 percent; left upper extremity weakness, evaluated at 20 percent; minimally weak eye closure and grimace, evaluated at 10 percent; psychiatric speech and atrophy of the tongue, evaluated at 10 percent; right lower extremity weakness, evaluated at 10 percent; and left lower extremity weakness, evaluated at 10 percent.  The Veteran also received a total disability rating based on individual unemployability.

5.  The evidence is at least in equipoise as to whether the Veteran's ALS contributed causally to his death.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the appellant, the Veteran's service-connected ALS was a contributory cause of his death.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.312 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  As the Board is reopening the claim and granting entitlement to service connection for the cause of death, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001). 

New and Material Evidence

Generally, a claim which has been denied in a final unappealed RO or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7103(a), 7104(a), 7105.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 

The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether there is new and material evidence is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000). 

In a December 2010 rating decision, the RO denied entitlement to service connection for the cause of the Veteran's death based on a finding that the Veteran did not have qualifying active service.  The Appellant was provided notice of this decision and her appellate rights but did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103. 

The evidence received since the December 2010 rating decision includes evidence that is new and material to the claim.  For example, the Appellant submitted various articles regarding military service and neurotoxin exposure, which in turn, relates to direct injury during ACDUTRA.  In fact, the RO now concedes inservice injury.  This new evidence relates to the reason for the previous denial.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened and will be considered on the merits.

Cause of the Veteran's Death

When any Veteran dies after December 31, 1956, from a service-connected or compensable disability, the Secretary shall pay dependency and indemnity compensation to such Veteran's surviving spouse, children, and parents.  38 U.S.C.A. § 1310(a). 

In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently not one related to the principal cause.  In order to constitute the contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

The Veteran's death certificate indicates he died in May 2010 from pneumonia with hypoxia due to amyotrophic lateral sclerosis (ALS).  The medical examiner's report did not offer any rationale for this conclusion. 

As noted above, at the time of the Veteran's death service connection was in effect for ALS.  While there is a March 2015 VA opinion that indicates that it is less likely than not that the Veteran's ALS is related to service, this is a moot point.  At the time of his death, service connection for ALS was in effect.  The only opinion of record that pertains to the Veteran's cause of death is the medical examiner's opinion's which clearly indicates that the Veteran's ALS contributed to his death, albeit pneumonia with hypoxia was the primary cause.  There is no other opinion which refutes this conclusion. 

The Court of Appeals for Veterans' Claims stated that "[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 526 (2014), citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Therefore, resolving reasonable doubt in the Appellant's favor, entitlement to service connection for the cause of death is granted. 


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.




____________________________________________
Kelli Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


